Citation Nr: 1531914	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  03-28 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral foot disorder, to include pes planus.


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to December 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen a previously denied claim for entitlement to service connection for bilateral pes planus.

The Veteran testified before the undersigned Acting Veterans Law Judge at a March 2006 videoconference hearing.  A transcript of the hearing is of record. 

In a June 2006 decision, the Board reopened the Veteran's claim and remanded for additional development of the claim.  The Board also remanded the claim for further development or compliance with the terms of a previous remand, in July 2008, August 2009, and January 2011. 

In a May 2012 decision the Board denied the claim of entitlement to service connection for bilateral pes planus.  The Veteran then appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2013 Memorandum Decision, the Court vacated the Board's May 2012 decision, and remanded the matter to the Board for proceedings consistent with the Court's opinion in the Court's decision.  The Board then remanded the claim for additional development in May 2014.

In decisions dated in August 2009, January 2011, and May 2012, the Board referred an issue of clear and unmistakable error (CUE) in prior rating decisions to the RO.  A September 2013 statement received from R. S. K., M. D., F. A. C. S., also raised claims of entitlement to service connection for a low back disorder and for a gastrointestinal disorder.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further development on the issue of entitlement to service connection for bilateral foot disorder is warranted.

The Veteran contends that he was fit for duty at entrance and developed a bilateral foot disorder after sustaining an injury during active service.  He has essentially reported a continuity of symptoms since that time.

At the time of his enlistment, clinical evaluation of the Veteran's feet found them to be normal in a July 1977 pre-induction service examination report, and he denied suffering from any foot trouble in a July 1977 Report of Medical History.  It was noted that the Veteran fractured his right leg in 1966.  A December 1977 Aptitude Board Report Cover Sheet indicated that the Veteran's general qualifications did not warrant retention in service, as he had a preexisting condition that was not aggravated by service.  The condition related to this determination, however, was not disclosed.

The Veteran's service personnel records, specifically a December 1977 Request for Psychiatric Evaluation, showed that he was assigned to MRP (Medical Rehabilitation Platoon) for 14 days for flat feet.  He was prescribed 72 hours bed rest, followed by light duty.  The treating examiner was unable to find anything wrong with the Veteran, but he continued to complain of pain.  

The December 1977 psychiatric evaluation described the Veteran as "unhappy and wants out."  The Veteran admitted to a history of using somatic complaints to avoid stressful situations.  The examiner concluded that the Veteran was unsuitable for further service and recommend referral to the Aptitude Board.  As part of Aptitude Board proceedings, the Veteran's staff sergeant submitted an evaluation in which he indicated that the Veteran lacked motivation and self-discipline and wanted out of the service.  His abilities compared to other recruits were described as "under par" or "worst."  The Aptitude Board concluded:

This member's general qualifications do not warrant retention in the service.  Member is not in need of hospitalization and has not completed recruit training.  The member has been counseled concerning his deficiencies and afforded reasonable time to overcome them.  Member's condition existed prior to entry into naval service and has not been aggravated by service.  If discharged will not be a menace to self or others.  It is recommended that member be discharged by reason of unsuitability.  Member has been afforded an opportunity to submit a statement in his behalf and any statement submitted was considered before a final recommendation was made.

See Aptitude Board Report Cover Sheet (December 12, 1977).

Prior to his discharge, in a Chronological Record of Medical Care dated on December 12, 1977, the Veteran's service treatment records were reviewed by a medical professional who certified that the Veteran had no incapacitating mental or physical problems and that any problems the Veteran was treated for while on active duty had been resolved with no sequelae.  The Veteran signed a statement confirming that he had been determined to be physically qualified for separation from active duty, that no defects had been found which would disqualify him from the performance of his duties or entitle him to disability benefits from the Naval Service, and that he did not suffer any injuries or illness during his period of active service. 

The Veteran first raised a claim for service connection for pes planus in December 1977, within the first month after discharge, linking the claimed foot condition to his reported injury and symptoms in service.  The Veteran has asserted that his pes planus began during service in October 1977.  

The record shows that he first reported medical complaints of bilateral foot symptoms in a January 1978 VA treatment note, within the first month after discharge from service.  The Veteran complained of foot discomfort with prolonged standing and walking.  X-rays were noted to be negative.  A March 1995 treatment record listed an assessment of plantar fasciitis.  In April 1996, the Veteran complained of painful arches in both feet, asserting that he broke his arches during boot camp and was unable to perform military drills. 

In a January 1997 claim, the Veteran asserted that he injured his feet when falling out of a helicopter during service. 

VA treatment notes dated in 1997 detailed complaints of bilateral foot pain and findings of pes planus, metatarsalgia, and plantar fasciitis.  The Veteran again asserted that he broke his arches jumping out of a helicopter during service in 1977.  The examiner assessed foot trauma.  X-rays in October 1997 revealed bilateral pes planus, normal ankles, and degenerative changes at both 1st metatarsal phalangeal joints (MPJs).  In April 1998, he sprained the right 5th toe.  X-rays were noted to be negative.  However, in treatment records dated in January, March, and April 1998, examiners noted findings of degenerative joint disease of the 1st MPJs, severe pes planus, and bilateral plantar fasciitis.  The Veteran also complained of tenderness in both heels.  VA treatment notes dated in 2001 reflected findings of osteoarthritis of bilateral feet.  Additional VA treatment records showed numerous assessments or impressions of various bilateral foot conditions, including bilateral pes planus, plantar fasciitis, plantar fascial fibromatosis, tarsal tunnel syndrome, calcaneal spur/heel spur, heel spur syndrome, peripheral neuropathy, degenerative joint disease of the feet/first metatarsophalangeal joint, and metatarsalgia.

During his March 2006 Board videoconference hearing, the Veteran provided detailed information regarding his in-service foot injury.  He asserted that he was in full combat gear, carrying an ammunition box in his hand and a rifle over his shoulder, while running into helicopter during a training exercise.  As he was running out of the back, he did not realize that the ramp was missing and fell down a significant drop.  He testified that it felt like he had landed on a bed of nails and that he was unable to walk afterwards.  He was then transported to the hospital, where he was told he had broken the arches in both feet.  The Veteran indicated that he was given arch supports for his combat boots and crutches, was taken off duty, and thereafter sent to the casualty company.  He reported that he later appeared before a Physical Examination Board (PEB), which found that as a result of his foot condition, he would have to be discharged from active duty.  He further reported that the combat boots with the arch supports and the crutches were all taken away from him due to his discharge.

Private treatment records dated in March 2006 showed findings of possible bilateral heel spurs and normal neurology studies of the lower extremities.  In a March 2006 evaluation report, a private treatment provider indicated that he did not review the file, marked that the Veteran had a moderate to pronounced flat foot condition, and identified the Veteran's most prevalent symptoms as chronic, total foot pain worsened by standing and walking.  He marked yes when asked whether the Veteran's foot disorder was caused by or related to military service. 

In the March 2007 VA examination report, the examiner opined that he found no objective evidence of any present problems or deformity in the feet.  The Veteran complained that he injured his feet in 1977 after jumping out of a helicopter and that he currently suffers from vomiting, back pain, knee pain, inability to sleep with his wife, and financial difficulties which are all related to his alleged foot injury.  He described pain in the plantar fascia with standing and walking.  The Veteran was currently working as an aircraft mechanic, but claimed that he had missed 26 weeks of work in the past 12 month period.  On examination, there was objective evidence of painful motion and tenderness to palpation of the arch.  X-rays were noted to be normal.  The Veteran was diagnosed with foot pain of unknown etiology with a history of sprain.  After reviewing the record and examining the Veteran, the examiner concluded that the Veteran's bilateral foot pain was not caused by or a result of an injury in service.  He noted that the Veteran "had what appears to be minor injury to the feet, without any documentation, 30 years ago, which per his report has essentially ruined his life."

In March 2006 and May 2007 statements, a private physician, D. A. P., M. D., diagnosed the Veteran with bilateral pes planus, osteoarthritis of the feet and ankles, bilateral plantar fasciitis, and bilateral lumbo-sacral neuropathy of the bilateral lower extremities.  In May 2007, the physician opined that the Veteran's bilateral pes planus was a direct effect of his injury while jumping out of a helicopter in 1977 while in service.

Additional VA treatment records dated from 2001 to 2015 showed treatment for chronic heel and foot pain, foot cramps, numbness and burning of the feet, degenerative joint disease of 1st MPJ, tendonitis of the extensor digitorum longus 2 - 4 of the right foot, chronic plantar fasciitis of the left foot, and plantar fasciitis/tarsal tunnel.  The Veteran was treated with medications, stretching exercises, foot injections with cortisone, and custom orthotics.  In April 2013, an examiner noted that electromyelography findings did not reveal radiculopathy or tarsal tunnel, rather a diffuse generalized peripheral polyneuropathy.

In a September 2013 statement, a private physician, R. S. K., M.D., F.A.C.S., discussed his review of a selection of service and post-service records for the Veteran.  Thereafter, the physician opined that it was as likely as not that the Veteran's bilateral pes planus and bilateral osteoarthritis occurred as a result of the claimed in-service trauma and treatment while in service.

In the September 2013 Memorandum Decision, the Court found that the Board erred in its reliance on the report of a March 2007 VA examination in the May 2012 decision.  The Court found that the March 2007 VA examination contained incorrect and internally inconsistent findings, which rendered the examination inadequate.

In May 2014, the Board remanded this matter to obtain an adequate VA examination.  In providing any opinion, the examiner was instructed to comment on any evidence in service of bilateral flat foot injury; on the evidence of acknowledged treatment for pes planus in service; and on all evidence favorable to the Veteran's claim, including statements from D. A. P., M.D., in May 2007, and from R. S. K., M.D., F.A.C.S., in September 2013.

In a December 2014 VA examination report, the examiner, a nurse practitioner, diagnosed only Achilles tendonitis.  The examiner then commented that the Veteran, treated by the same VA provider from 2011 to 2013, was ruled out for tarsal tunnel by "ENG" and for rheumatoid arthritis by Rheumatology consult.  It was further noted that the Veteran was diagnosed and treated for bilateral foot pain and episodes of gout while the current X-rays did not indicate pes planus.  Conversely, the examiner highlighted that a 1997 X-ray was read as bilateral flat feet.  However, the examiner reported that the Veteran's condition was noted to be remarkable for missing characteristics of tenderness with manipulation, calluses, and pronation.  After looking at the medical records, the examiner noted that the Veteran had confounding diagnoses related to foot pain and opined that it would be mere speculation to state that the clinical diagnosis of pes planus in 1977 was accurate.

The examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  It was noted that a flatfoot diagnosis was not currently supported by Podiatry examination.  The examiner then cited to findings from a June 2011 computed tomography (CT) scan of the feet, such as moderate severe hallux, sesamoid complex degenerative changes at 1st MTJ and mild 5th PTP, calcaneal esthesophyte, no inflammatory arthritis, and small vessel calcification, as a relevant diagnostic indicator of current conditions.  The examiner opined that those June 2011 CT findings, including arthritis, were not expected associations with a pes planus condition.  The examiner again noted that it would be mere speculation to state 1977 clinical diagnosis of pes planus was accurate.  It was further determined that it would be speculative to state current hallux valgus or complex degenerative changes of the "1st metacapal joint" were related to (speculative) clinical diagnoses in service.  The examiner indicated that degenerative arthritis could develop with soldiering for 20 years, however not in a few months.  The examiner opined that it would be speculative to state current arthritis was related to service, as there were no significant findings during medical stay.  The examiner further opined that it would be speculative to associate heel spurs with service, as the only diagnosis provided at discharge was flat feet.  The examiner reported that flat feet were not an etiology of spurs, that plantar fasciitis was associated with spurs, and that plantar fasciitis was associated with spending most of day on one's feet, which veteran does in current employment.  It was noted that hallux valgus was not present during service and was likely related to genetics and lifetime environmental causes.

The Board finds that the December 2014 VA examination and medical opinion to be inadequate for purposes of determining entitlement to service connection for a bilateral foot disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); see also Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  The December 2014 VA examiner did not provide any meaningful discussion of the favorable evidence of record as instructed as well as provided a rambling and disjointed medical opinion.  For example, the examiner listed a sole diagnosis of Achilles tendonitis on the first page of the examination report then later discussed multiple other current foot disorders, including hallux valgus and arthritis.  In addition, the examiner repeatedly indicated that it would be speculative to deliver various requested opinions without providing any explanation as to the bases of those opinions.  As such, the Board finds that the RO has not substantially complied with the directives of the prior May 2014 remand and, thus, a remand for curative action was required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)(holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  The Board finds that a remand for a clarification VA medical examination and opinion is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Evidence of record further reflects that the Veteran has received VA medical treatment for his claimed bilateral foot disorder from the Orlando VA Healthcare System.  As evidence of record only includes treatment records dated up to January 2015 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim that has not already been associated with the record.  Regardless of the Veteran's response, the RO must obtain all VA treatment records pertaining to the Veteran's claimed foot disorders from the Orlando VA Healthcare System for the period from January 2015 to the present.

2.  Thereafter, the Veteran should be afforded a VA examination by an appropriate examiner, preferably a podiatrist, to determine the nature and etiology of his claimed bilateral foot disorder.  The electronic claims file and a copy of this remand must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

For all bilateral foot disorders diagnosed, the examiner must provide an opinion whether such disorder is at least as likely as not:  (i) related to or had its onset during service; or (ii) in the case of arthritis, began within one year of discharge from service in December 1977; or (iii) developed as a result of (including by aggravation) a foot disorder that is related directly to or had its onset during service.  The examiner's cited rationale must reference actual documents contained in the record and comment on any evidence in service of bilateral flat foot injury; on the evidence of acknowledged treatment for pes planus in service; and on all evidence favorable to the Veteran's claim, including statements from D. A. P., M.D., in May 2007, and from R. S. K., M.D., F.A.C.S., in September 2013.  The examiner must acknowledge and reconcile the findings located in the private medical opinions dated in May 2007 and September 2013 as well as in the December 2014 VA examination report.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.
 
3.  After the development requested has been completed, the RO must review the medical examination and opinion to ensure that it is in complete compliance with the directives of this Remand.  If the medical examination and opinion is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID P. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

